Warren E. Burger: Mr. Wallace, we will resume argument, where you left off last evening.
Lawrence G. Wallace: Thank you, Mr. Chief Justice, and may it please the Court. The complainants in this case are present and former male employees of the State of Connecticut. It was noted yesterday that the complaint is not reproduced in the Appendix, but it is well summarized by the District Court in the District Court opinion, which appears in the Appendix to the cross-petition, State's petition in this case, the petition in 75-283; and the complaint is summarized there at pages 6-A and especially 7-A. In essence, what the complaint was, it was an allegation that if these complainants had been females identically situated, they would be enabled to retire earlier, or they would receive larger retirement benefits than they were entitled to under the state law. Which, in our view, presents a classic case of discrimination, an allegation of discrimination on the basis of gender and on no other basis. And fully comparable, for example, to the complaint that was before the Court in the preceding case argued yesterday, a complaint that if I were a member of a different race, I would not have been fired. And this complaint was upheld by the District Court.
Speaker: It is not in this appendix, is it?
Lawrence G. Wallace: It is in the Appendix to the State's petition, the petition 75-283. And it is summarized on pages 6-A and 7-A. In upholding the complaint, the District Court specifically found on Page 12-A, with respect to the portions of the complaint that are particularly pertinent to the claim for back payments, the sort of disparity that existed under the state law, and I will refer very briefly to this. The plaintiff Matthews is now entitled to a monthly retirement payment of $923.10, whereas an identically situated female employee's benefits would be $935.63.
William H. Rehnquist: When you say upholding the complaint Mr. Wallace, you mean a ruling that it did constitute an invidious discrimination under Fourteenth Amendment?
Lawrence G. Wallace: Under Title VII that it constituted a violation of Title VII. And the plaintiff Covert is getting a monthly benefit of $305.74, where an identically situated female would get $328.66. This, incidentally, is the only indication before us of the magnitude of the back payments that would be involved. The difference between those monthly payments for a period going back certainly no further than the effective date of the 1972 amendments, if that far. Now, this type of complaint seems to us to be very dissimilar to the situation that was before the Court in the case adverted to yesterday, Geduldig against Aiello in 417 U.S. at Page 484. There, both males and females had identical coverage for the disabilities that were covered by the insurance program, and the case presented the more complex question of whether the failure to include pregnancy among the disabilities covered, constituted discrimination on the basis of sex. And in holding that it did not, the Court pointed out, in Footnote 20 of that opinion, the dissenting opinion to the contrary, this case is thus a far cry from cases like Reed v. Reed and Frontiero v. Richardson, involving discrimination based upon gender as such. The California insurance program does not exclude anyone from benefit eligibility because of gender, but merely removes one physical condition, pregnancy, from the list of compensable disabilities.
William H. Rehnquist: Mr. Wallace do you think Congress could now say that under the Section 5 of the Fourteenth Amendment, California could not employ the type of health benefit program that was held to be constitutional in Geduldig?
Lawrence G. Wallace: Well, possibly so, but that would present a Katzenbach v. Morgan type of question, which --
William H. Rehnquist: Or Oregon against Mitchell.
Lawrence G. Wallace: Or Oregon against Mitchell which, in my view, is not what is involved here, because in order for Geduldig to be comparable to this case, you would have had to have a situation in Geduldig in which men and women were paid differently for appendicitis, even though they were, in all respects, identically situated with respect to the contributions they had made to the retirement program. And the cases adverted to in that Footnote 20 seem to me to be the comparable cases here. The complaint and the finding here fully fit the test which this Court set forth in Reed against Reed, by providing dissimilar treatment for men and women who are thus similarly situated. The challenged section violates the Equal Protection Clause.
William H. Rehnquist: How about Kahn against Shevin?
Lawrence G. Wallace: Well, Kahn against Shevin was a different situation. But the case that seems to me most closely in point is Frontiero against Richardson, the next case I was about to advert to, in which the issue was a difference in the payment of dependency compensation, a fringe benefit very comparable to retirement compensation. And in that case, while there was some disagreement expressed about whether it was an appropriate occasion for deciding whether sex is a suspect classification under the Fourteenth Amendment, eight members of the Court agreed that the disparity in the payment of the fringe benefit compensation, solely on the basis of gender, was a violation of the equal protection concept inherent in the Fifth Amendment's Due Process Clause. And while that was, of course, a federal case, I see no basis for believing that that concept of equal protection is broader than the explicit guarantee of equal protection as well as due process in the Fourteenth Amendment.
Potter Stewart: If there is any difference, it would be in the other direction, would it not?
Lawrence G. Wallace: At least on the face of the Constitution. So it seems to us that at least a prima facie case of a violation of Section 1 of the Fourteenth Amendment had been shown here.
Potter Stewart: Before you proceed, Mr. Wallace, I did not quite apprehend your answer to my Brother Rehnquist's inquiry about Kahn against Shevin.
Lawrence G. Wallace: Well, I do not recall the facts of that case offhand.
Potter Stewart: That gave a tax benefit to women. I think it was in Florida to widows vis-à-vis widowers.
Lawrence G. Wallace: And there were distinctions drawn there on the basis of justifications put forward by the State, which the State here failed to do. That was the point I was about to make.
William H. Rehnquist: Wait a minute, Mr. Wallace. You said the State failed to do it, but under a Title VII claim there is no room for justification. Under a Fourteenth Amendment claim, there is; and presumably the Fourteenth Amendment claim has never really been tried in the lower courts.
Lawrence G. Wallace: It has not been tried, as the Court of Appeals pointed out and I am looking at Page 30-A of the same Appendix, the defendants, the State here, did not appeal from the court's determination that the Retirement Act violates Title VII, nor from the injunction against future payments from the Retirement Fund or from other State moneys under the retirement system in a manner which would discriminate against man on the basis of sex. Now, that it was open to the State to argue that the Act, as applied, was unconstitutional on the ground that there the disparity in payments was justifiable and not a violation of Section 1 of the Fourteenth Amendment, that the Katzenbach --
Potter Stewart: Not a violation of the Fourteenth Amendment, it could be a violation of Title VII and vice versa.
Lawrence G. Wallace: That is correct. But it was open to the State to argue that Congress exceeded its powers under Title VII, that it was an improper application of Katzenbach against Morgan, that Section 1 of the Fourteenth Amendment was not violated, that Congress could not reach this under the commerce power, an argument similar to that made in National League of Cities. The State made none of these arguments, it is left standing here, a prima facie showing of a violation of the Fourteenth Amendment, as well as of Title VII. And it seems to us that in this procedural posture, the State has chosen to argue merely that Congress is without the power under Section 5 of the Fourteenth Amendment to enforce, through a back pay remedy, the provisions of Section 1 of the Fourteenth Amendment; a prima facie violation of Section 1, since the State has given us no basis to question that prima facie showing in this case. So for that reason, we think that in the present posture of the case, on the basis of the State's contentions, the case can be entirely answered as we have attempted to answer it in our brief, by reliance on the power of Congress to afford a remedy of this sort under the power to enforce the Fourteenth Amendment conferred upon it by Section 5.
Byron R. White: Mr. Wallace, do you think the answer would be the same if the State conduct was not required by the Fourteenth Amendment, but Congress, pursuant to its Fourteenth Amendment power, did require it and the Court upheld it on a Katzenbach against Morgan theory?
Lawrence G. Wallace: I think the answer would be the same. So long as Congress was within its powers under Section 5 to prohibit the substantive conduct as a violation of equal protection as interpreted under the statute; then, it seems to me, that the issue really is the same whether --
Byron R. White: We would not need, in this case, to go any further than to say that this, on its face, was a violation of Section VII.
Lawrence G. Wallace: Well, I believe you would not, since Congress was purporting to act under the Fourteenth Amendment in the 1972 Amendments, which extended Section VII to the States. There is always the alternative theory that it was exercising the commerce power, but Congress believed that it really had more direct authority to act against the States under the Fourteenth Amendment. I do not think it is necessary to decide, even whether it was a prima facie showing of the violation of Section 1 of the Fourteenth Amendment. It does seem to me that in the present posture of the case, the case can be answered entirely by reliance on the congressional power under Section 5 of the Fourteenth Amendment, without facing the very complex and difficult question that this Court has never answered, about whether the Eleventh Amendment or non-constitutional concepts of sovereign immunity prevent Congress from conferring a remedy against a state by citizens of that state, not within the literal terms of the Eleventh Amendment. That issue has been addressed in some penetrating historical analysis in an amicus brief filed in 75-251 by a group of Civil Rights organizations, and I commend that to the Court's attention, if any of the Justices feel I need to comment on that question. And I should add that two very interesting, very recently published law review articles on this subject, not cited in the briefs, should be called to the Court's attention. One is in the December 1975 issue of Columbia Law Review by John E. Nowak, called the scope of congressional power to create causes of action against state governments in the history of the Eleventh and Fourteenth Amendments. And this one does include some historical analysis of the power to enforce the Fourteenth Amendment, which incidentally is supportive of our position. And the other recent publication is in the February 1976 Harvard Law Review, an article by Lawrence H. Tribe, called Intergovernmental Immunities in Litigation, Taxation and Regulation; separation of powers issues in controversies about federalism.
Byron R. White: You do not know of any on the other side, I think?
Lawrence G. Wallace: No recent ones. Both of these articles, as well as the amicus brief, advocate a historical analysis which is essentially similar to the historical analysis set forth by Mr. Justice Brennan in his dissenting opinion in the Missouri employees case. And that issue will, of course, be before the Court soon enough, undoubtedly, because the 1974 Amendments to the Fair Labor Standards Act did explicitly include an authorization of the kind of suit by employees against State and local government employers, that the Court held in the Missouri case was not authorized, but we see no need to reach it here. Thank you.
Warren E. Burger: Mr. Giber.
Sidney D. Giber: Mr. Chief Justice, may it please the Court. Yesterday my brother, Paul Orth, made reference to the fact that, as he expressed it, that there was a two-year inexplicable delay by the State to act. What he was referring to is that at the approximate time the plaintiffs instituted their action. The sponsor, or one of the sponsors of this case, the Connecticut State Employees Association, others sought to have the State Retirement Act amended. It was not amended at that session or the following one. I had -- let us say, as an Assistant Attorney General I have no, shall we say, cause to appear before the Legislature to advocate passage of bills. I believe that the State Retirement Commission presented the bill, and it would seem to me that you can not blame the State or say that the State is acting in somewhat bad faith when the Legislature fails to pass a bill. That perhaps, among other things, we may say that those that were advocating the passage of the bill did not advocate it well, perhaps they were not doing their jobs as lobbyists well. However, the mere fact that the Legislature had the bill before it, or had a bill before it, does not constitute an action of bad faith. Among the other things that Mr. Orth said yesterday was that the plaintiff -- that the State should have promptly re-evaluated its employment practices upon the passage of the amendment of Title VII in 1972. The illusions being that, I guess in the various briefs, that the State will do nothing until it is forced to do so by a Federal Court. Again, they do not take the practicalities of state government into existence. For example, let us say, at this approximate time, when they are saying that we were acting in bad faith, among other things that were going on is, for example, the State Police Department was trying to remove the minimum height requirements from its requirements for becoming a State Trooper. And we were opposed by the same organization that is sponsoring this action, and we had to go all the way to the State Supreme Court before we could accomplish a civil libertarian type of thing, such as removing the minimum educational and the minimum height requirements from the State Police requirements. We feel that the awarding of attorneys' fees by the Court of Appeals is barred by the Eleventh Amendment. We understand that the courts may issue injunctions against state officers. But we also believe that in the process, the Federal Court should not -- may not impose a monetary award against the State, against the State's own consent.
Harry A. Blackmun: How about costs?
Sidney D. Giber: Well, I believe that this Court has already taken care of costs; but I do not believe that cost includes attorneys' fees.
Harry A. Blackmun: Do you concede that costs can be assessed against the State when it is enjoined, when it loses a lawsuit, despite the Eleventh Amendment?
Sidney D. Giber: I do not believe that. I think that the only time when you could really apply costs against the State is, let us say, where the State was the plaintiff and the State then loses. I think that perhaps should be the time when the State would pay costs. Otherwise, we are reaching into the State treasury again.
Potter Stewart: Well, how about the fair amount of treasury when the State is the plaintiff and loses, are not you? For conventional costs. I am talking about --
Sidney D. Giber: Yes, sir.
Potter Stewart: You know what I am talking about.
Sidney D. Giber: Yes, sir. In other words, the $20 shares, the entry costs and so forth. And I believe that this Court has already said that costs were -- could be assessed against the State, and I am trying to differentiate and to say that the costs should not include attorneys' fees. I believe that, for example, in Edelman, that the ancillary object would be, for example, in this case, the order was issued against the Chairman of the State Retirement Commission, telling him to no longer pay in this discriminatory fashion, and that it was incidental to the order that it requires payments from the State treasury. However, because it is a future payment, and something that the Legislature can make provision for, it is something that can be handled. It is when we get things such as back pay that -- let us say, the State cannot very well handle it, or cannot in a practical fashion handle it. In a small State such as Connecticut, where everything is, let us say, so tiny, for example, in our little office. I am in a unit of men that represents 85 State agencies, and we get an overall view of the State government, and we see that the difficulties that state agencies face in producing money at times that they need it. In other words, there comes a time in this past year the State Police Department had to make the decision that it could not purchase a certain number of new cruisers, that it would have to make do with the older cruisers, because the money simply was not there. Mr. Orth suggested yesterday that perhaps a remedy would be to provide for installment plans, or for payments to be made in the future. I think that Chief Judge Clarie, in the District Court opinion, very wisely said he was going to leave the remedies to the Legislature, and that he would not attempt to enter into the field in which the Legislature had acted. We have the delicate questions of individual officers of the State who are being sued for damages and whether or not those should be paid by the State. For example, we have a statute in Connecticut that says, in effect, that no State officer or employee will be personally liable for his actions unless willful or wanton. Now, under those circumstances, it is obvious that if action were brought against one of the Commissioners and his action were not willful or wanton, the payment would be coming from the State treasury, and obviously such an action would be indeed an action against the State.
William H. Rehnquist: Is it all that clear, he is being sued as a trustee, is not he? Of a retirement fund?
Sidney D. Giber: Yes, sir.
William H. Rehnquist: And does not the retirement fund have a separate existence over and apart from the State treasury?
Sidney D. Giber: Yes, sir, it does, but it requires money from the State treasury in order to operate. For example, at the present moment, the State has agreed to pay additional funds in over a period of 40 years in order to make the fund actuarially sound. And for several years in the past, the money that the State has been compelled to pay in has not been large enough to keep the fund actuarially sound.
William H. Rehnquist: Well, what if Connecticut were to have a Turnpike Authority, sell public bonds and trade on the bond market; and the State of Connecticut would pledge its full faith and credit behind those bonds. Does that mean that the Connecticut Turnpike Authority, if otherwise suable, could claim the Eleventh Amendment as a defense if it were sued by a private citizen?
Sidney D. Giber: I am trying to compare that. It happens that one of my client agencies is the Connecticut Development Authority and does issue bonds.
William H. Rehnquist: Let us substitute the Development Authority for the Turnpike Authority.
Sidney D. Giber: So that I -- into that area in there. I think that once the State guarantees the bonds, that perhaps we come to a conclusion that this is not really a separate authority. That this is some sort of a conglomerate existence. For example, the Connecticut Development Authority has a curious statute which says that, the statute speaks of the Department of Commerce, and then it says, there is created within the Department of Commerce a Connecticut Development Authority. So very clearly, inside the Department of Commerce, we have an Authority. Yet, it seems to me that this Authority is part of a State agency.
Speaker: Then the guarantee cannot be worth much; it cannot be enforced in a court.
Sidney D. Giber: Well, of course, let us say, the State, in its statute, has guaranteed that it would not change the statutes during the terms of the bond. So that they have made guarantees that are satisfactory to the bond purchasers. That the State actually stands behind them. But we do have a rather curious situation going on with this Authority, and it bothers me at almost every Session. I believe that state governments need sovereign immunity and the Eleventh Amendment for very practical reasons. And that is, in order to be able to handle our physical existence, the State must be in a position to decide when it is waiving sovereign immunity. For example, the State has waived its sovereign immunity in automobile accident cases. The statute says that when the automobile is owned by the State of Connecticut and insured by the State, you may bring an action directly. So that where we get time to get ourselves set to handle the problem, then we may safely look to the future and, let us say, waive sovereign immunity in those cases. For example, we have waived sovereign immunity as concerns certain aspects of the State Department of Health, and the statute says that damages may be paid out of the general fund. So that again there is a way of paying once, let us say, the State has been found liable. But, unless there is a way of paying, and somebody says, you must pay money or court says to the Retirement Authority, to the Retirement Commission or to the Department of Commerce.
Thurgood Marshall: You object to the back pay, too?
Sidney D. Giber: Yes, sir, that is a retrospective effect, and it has been something that --
Thurgood Marshall: Well, suppose the retirement system in Connecticut said that all Negroes shall get one-half of the others, and Connecticut would not pay, would it not, under your theory?
Sidney D. Giber: Well, let us say, under my theory, it is discriminatory, but I say that no back pay, because --
Thurgood Marshall: They could not get any back pay.
Sidney D. Giber: That is correct. But, from this day forward --
Thurgood Marshall: And your reason is?
Sidney D. Giber: My reason is that, again --
Thurgood Marshall: You do not have the money?
Sidney D. Giber: Let us say, we have to have -- we can get ourselves set for the future; but we cannot handle liability for the past.
Thurgood Marshall: So the Eleventh Amendment overrides the Fourteenth.
Sidney D. Giber: What was that, sir?
Thurgood Marshall: The Eleventh Amendment overrides the Fourteenth.
Sidney D. Giber: Well, I believe that they both have their place and their existence in -- we say in statutory construction, when you have --
Thurgood Marshall: All the way down to the point of whether you pay or not.
Sidney D. Giber: Yes sir.
Thurgood Marshall: Do you agree that the Court could say you cannot do it anymore in the future?
Sidney D. Giber: Yes, sir.
Thurgood Marshall: Well, would that not make you put out some money, would that not make you put out money? How could we make you put out that money?
Sidney D. Giber: We then have the power to, let us say, make appropriations for it.
Thurgood Marshall: So the Eleventh Amendment permits this Court to say that in the future you shall pay equal money. But that we cannot say that in the past you have to make up for it. That is your point, right?
Sidney D. Giber: No, sir. That is I believe twisting --
Potter Stewart: I thought that was your point. I thought you said that is what the Edelman case held.
Sidney D. Giber: The Edelman case holds that you can order payments in the future.
Potter Stewart: Just as my brother Marshal’s question given to you.
Sidney D. Giber: But, the only way we can handle payments in the future is the fact that we have in the future the power to tax and the power to make appropriations. Now, when you begin giving us retrospective --
Thurgood Marshall: You would grant back pay then, would you not?
Sidney D. Giber: Granted that that is -- that we will be paying the back pay in the future. But you are giving us, let us say, untold -- let us say, a possibility of tremendous liability that perhaps cannot be handled.
Thurgood Marshall: But, Title VII gave you that. They put you on notice when Title VII was passed -- Legislature, you could have gotten the money.
Sidney D. Giber: Let me express it this way that where the State has not acted. It does not have the ability to produce the funds for so acting, and that the --
Thurgood Marshall: Do you allege that the State does not have the money?
Sidney D. Giber: For back payments?
Thurgood Marshall: Yes.
Sidney D. Giber: Well, I think it presents great difficulty.
Thurgood Marshall: Difficulty!
Sidney D. Giber: Yes, sir, because it requires extra funds.
Thurgood Marshall: It is difficult for these people to live on the money they are getting too. I do not think difficulty helps you. Do you say that Connecticut can raise this little bit of money whether $20 a piece, or something like that.
Sidney D. Giber: Sir, it is not a question of the $20 a piece. We do not know what the total amount is in this one, I did attempt to --
Thurgood Marshall: So you do not know whether you can raise it or not.
Sidney D. Giber: I believe that the principle is the same though, be it $1 or $1 million or $1 billion.
Speaker: Do not you really say you do not want to raise it? Or you do not want to be required to raise it.
Sidney D. Giber: No. I say that this Court does not have the authority to force the State Legislature to raise it. You can issue an order to tell me to do something in the future, and as an incidental of that order, and only as an incidental of that order, can it have a monetary effect.
Thurgood Marshall: Well, there are cases to equalize the pay between teachers’ salaries in several States, like Maryland, costing the States around $6 million. And the Federal Court said that is it, and Maryland said they could not find the $6 million, but they did.
Sidney D. Giber: I believe that the only way open to this Court is to issue an order to the state official, compelling him to comply or to do his duty in a constitutional sense, and that if, as an incident of that, it requires that money be paid, then it can be -- it must be done in that fashion. I believe that the ancillary aspects are really only very incidental, and that the intent of the order of the Court should not be to compel the States to pay money, but the intent of the order of the Court should be to compel the official to do his duty. Charles Alan Wright wrote in Federal Courts, the Second Edition, the 1970 works, that he thought that the Court had decided that -- the Young court was fully aware of the possibility of holding that the Fourteenth Amendment had altered or limited the Eleventh Amendment and had expressly chosen not to do so. And what Mr. Wright was trying to say is that each amendment must live and be given its validity within its own sphere. We must try to have them both living at the same time and giving effect to both of them. And it is a delicate balance that requires each case to be analyzed as we handle each one. I do not believe that the mere -- let us say, rewriting of the doctrine of the Young case would necessarily be a great blow for liberty. I believe that, among other things that could happen, would be that corporate giants, such as in the Great Northern Life and Reed case, might claim gigantic tax windfalls. So that all is not that clear. As to the other aspects of attorney’s fees in there, many of the cases are, in effect, handled by the Attorney General’s office in Connecticut. We, for example, handle all the cases that come before the Commission on Human Rights and Opportunities. And the fact that there are, let us say -- I am trying to compare the EEOC load to our load; and we do a great deal of the civil rights work ourselves under our own Commission of Human Rights and Opportunities, and therefore there is not the great need for, let us say, the payment of attorney’s fees that my opponents would make appear necessary. Thank you.
Warren E. Burger: Thank you, Mr. Giber. Mr. Orth. You have a few minutes left.
Paul W. Orth: Mr. Chief Justice, may it please the Court. Again, the Eleventh Amendment and what it appears to embody, sovereign immunity, seemed fundamentally to embody the idea that somewhere along the line, the sovereign would do right. Now, here the sovereign, the State of Connecticut, is saying, for one reason or another, we have engaged in discriminatory conduct, and yet there is nothing we need to do about it, as regards to the past. I think the inaction regarding the failure of the Legislature to do anything about this de jure discrimination, the face of its retirement laws, illustrates the principle that perhaps it is harder in governmental employment to get at and root out discrimination than in private industry, because it is hard to point the finger. And Congress recognized this, and Congress tried to provide, under Section 5 of the Fourteenth Amendment, an appropriate exercise of its power; tried to provide what is so vital in the civil rights area. And that is effective remedies. And these remedies go, and have an equitable aspect that not only concerns the future, but you have to get to the future. And you get to the future by attorney’s fees and back pay. Those are the methods to eradicate discrimination. And the method that Congress has chosen, as I indicated yesterday, does not impinge unduly upon federalism, as we know it in a society, and as we should know it in a society committed to the elimination of discrimination. The State is only saying, for one reason or another, we do not want to pay money for the past. This is, in effect, a license to slow down on the anti-discrimination crusade. And it is a license to other States to do nothing, in effect, when charged with a discriminatory employment practice until a Federal Court finally is forced, usually in a suit by a private litigant, to blow the whistle. We ask the Court not to allow that license. The impact of the, call it retroactive, the monetary relief here, which I say is not really retroactive because it has a prospective thrust. But that impact is relatively minimal in regard or in comparison with the impact of the change that took place in the retirement practices once the District Court issued its injunction. I thank the Court.
Warren E. Burger: Thank you gentlemen. The case is submitted.